Order entered March 29, 2013




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                          No. 05-12-01004-CR
                                          No. 05-12-01005-CR

                    QUENTARRIUS DEONTRAY BALDWIN, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F11-54128-W, F11-54133-W

                                              ORDER
       The Court REINSTATES the appeals.

       On December 20, 2012, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the trial court’s March 26, 2013 findings that:

(1) appellant desires to pursue the appeals; (2) appellant is indigent and represented by court-

appointed counsel Riann Moore; (3) Ms. Moore’s explanation for the delay in filing appellant’s

brief is her workload; and (4) Ms. Moore requested thirty additional days from the March 26,

2013 hearing to file appellant’s brief.

       We ORDER Riann Moore to file appellant’s brief by APRIL 25, 2013.                 Because

appellant’s brief is already more than five months overdue, no further extensions will be granted.
If appellant’s brief is not filed by the date specified, we will order Riann Moore and the Dallas

County Public Defender’s Office removed as counsel and will order the trial court to appoint

new counsel to represent appellant in these appeals.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Tracy Holmes, Presiding Judge, 363rd Judicial District Court; Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office; Riann Moore; and Michael Casillas.




                                                       /s/   DAVID EVANS
                                                             JUSTICE